        Case 5:19-cv-03476-JDW Document 36 Filed 07/01/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WALESKA DRIGGS and RAUL
 DRIGGS,                                      Case No. 5:19-cv-03476-JDW

       Plaintiffs,

       v.

 SCHINDLER ELEVATOR CORP.,

       Defendant/Third-Party Plaintiff,

       v.

 SERVICE ACCESS AND
 MANAGEMENT, INC.,

       Third-Party Defendant.


                                          ORDER

      AND NOW, this 1st day of July, 2020, upon consideration of the Motion for Summary

Judgment of Third-Party Defendant, Service Access and Management, Inc. (ECF No. 26), it is

ORDERED that, for the reasons stated in the accompanying Memorandum, the Motion is

GRANTED.

                                                BY THE COURT:


                                                /s/ Joshua D. Wolson
                                                JOSHUA D. WOLSON, J.
